

SABRE CORPORATION 2019 OMNIBUS INCENTIVE COMPENSATION PLAN FORM OF EXECUTIVE
OFFICER RESTRICTED STOCK UNIT GRANT AGREEMENT
THIS AGREEMENT is made as of this ###GRANT DATE### between Sabre Corporation
(the “Company”) and ###PARTICIPANT NAME### (the “Participant”).
WHEREAS, the Company has adopted the Sabre Corporation 2019 Omnibus Incentive
Compensation Plan (the “Plan”) to promote the interests of the Company and its
stockholders by providing the employees and non-employee directors of the
Company or its Subsidiaries and Affiliates, who are largely responsible for the
management, growth, and protection of the business of the Company, with
incentives and rewards to encourage them to continue in the service of the
Company or its Subsidiaries and Affiliates;
WHEREAS, Section 7 of the Plan provides for the Grant to Participants of Other
Stock-Based Awards, including restricted stock units (“RSUs”).
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
1.Grant of RSUs. Pursuant to, and subject to, the terms and conditions set forth
herein and in the Plan, the Company hereby grants to the Participant ###NUMBER
OF PSUS### RSUs. Each RSU granted hereunder represents the right to receive one
share of the Company’s Common Stock on the Settlement Date (as defined herein),
upon the terms and subject to the conditions (including the vesting conditions)
set forth in this Agreement and the Plan.
2.Grant Date. The grant date of the RSUs is ###GRANT DATE### (the “Grant Date”).
3.Vesting of RSUs.
(a)###VESTING SCHEDULE###
(b)###VESTING TERMS###
(c)In the event the Participant’s Employment terminates prior to a Vesting Date
for any reason other than the Participant’s (1) Retirement (as defined in
Section 3(d)), (2) Qualifying Termination following a Change in Control or (3)
death, as provided in Sections 3(d), 3(e) and 3(f) hereof, any unvested RSUs
subject to an Eligible RSU Installment will be immediately forfeited as of the
date of such termination of Employment.
1

--------------------------------------------------------------------------------



(d)In the event the Participant’s Employment terminates due to Retirement, the
Eligible RSU Installments that would have vested on the first and second Vesting
Dates immediately following such termination had the Participant’s Employment
continued through such date will vest on the applicable Vesting Date.
“Retirement” for purposes of this Agreement shall mean the Participant’s
voluntary or involuntary termination of Employment (and shall not include a
termination by the Company (or if different, the employer) of the Participant’s
Employment for Cause or if the Company determines, in its sole discretion, that
the Participant is not in good standing at the time of such termination) on a
date when (i) the Participant has reached the age of 60, (ii) the Participant
has completed at least five (5) years of continuous Employment and (iii) the sum
of the Participant’s age and number of completed years of continuous Employment
by the Participant is not less than 70. “Cause” for purposes of this Agreement
shall have the meaning set forth in the Sabre Corporation Executive Severance
Plan, as amended from time to time without regard to whether the Participant
participates or is eligible to participate in the Sabre Corporation Executive
Severance Plan.
(e)In the event the RSUs are assumed in connection with a Change in Control and
the Participant’s Employment terminates by reason of a Qualifying Termination
during the one-year period following a Change in Control, all unvested Eligible
RSU Installments will immediately vest on the date of such Qualifying
Termination, based on an assumed attainment level of 100% (i.e., (Y) component
of each unvested Eligible RSU Installment shall be equal to 100%).
(f)In the event the Participant’s Employment terminates due to death, all
unvested Eligible RSU Installments will immediately vest on the date of such
termination, based on an assumed attainment level of 100% (i.e., (Y) component
of each unvested Eligible RSU Installment shall be equal to 100%).
4.Settlement. Settlement of any RSUs granted hereunder will be made in the form
of shares of Common Stock no later than thirty (30) days following the
applicable Vesting Date or, in the event of a Qualifying Termination, the date
the Qualifying Termination, occurs (each such date, a “Settlement Date”). For
purposes of clarification, if the Participant’s Employment terminates after the
applicable Vesting Date of any RSUs but prior to the Settlement Date of such
RSUs (including as a result of a Qualifying Termination following a Change in
Control), such RSUs will remain vested and be subject to settlement by the
Company. Notwithstanding the foregoing, for purposes of complying with Code
Section 409A, if the RSUs are considered deferred compensation under Code
Section 409A (“Deferred Compensation”), the Participant is a U.S. taxpayer and
the shares of Common Stock are to be settled by reference to the termination of
the Participant’s Employment, the RSUs shall not be settled until the
Participant experiences a “separation from service” within the meaning of Code
Section 409A. In addition, if the foregoing sentence applies and the Participant
is a
2



--------------------------------------------------------------------------------



“specified employee,” within the meaning of Code Section 409A, on the date the
Participant experiences a separation from service, then the RSUs shall be
settled on the first business day of the seventh month following the
Participant’s separation from service, or, if earlier, on the date of the
Participant’s death, to the extent such delayed payment is required in order to
avoid a prohibited distribution under Code Section 409A.
5.Rights as a Shareholder. The Participant shall have no rights as a stockholder
of the Company with respect to any shares of Common Stock covered by or relating
to the RSUs until the date of issuance to the Participant of a certificate or
other evidence of ownership representing such shares of Common Stock in
settlement thereof. For purposes of clarification, the Participant shall not
have any voting or dividend rights with respect to the shares of Common Stock
underlying the RSUs prior to the applicable Settlement Date.
6.Transferability. Subject to any exceptions set forth in the Plan, until such
time as the RSUs are settled in accordance with Section 4, the RSUs or the
rights represented thereby may not be sold, pledged, hypothecated, or otherwise
encumbered or subject to any lien, obligation, or liability of the Participant
to any party (other than the Company), or assigned or transferred by such
Participant, but immediately upon such purported sale, assignment, transfer,
pledge, hypothecation or other disposal of the RSUs will be forfeited by the
Participant and all of the Participant’s rights to such RSUs shall immediately
terminate without any payment or consideration from the Company.
7.Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan shall govern. All capitalized terms used and
not defined herein shall have the meaning given to such terms in the Plan.
8.Taxes. The Participant acknowledges that, regardless of any action taken by
the Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other taxrelated items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), is and remains the Participant’s
responsibility and may exceed the amount, if any, actually withheld by the
Company or the Employer. The Participant further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the RSUs,
including, but not limited to, the grant, vesting or settlement of the RSUs, the
subsequent sale of shares of Common Stock acquired pursuant to such settlement
and the receipt of any dividends and/or dividend equivalent; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce
3



--------------------------------------------------------------------------------



or eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy any applicable withholding obligations
with regard to all Tax-Related Items by one or a combination of the following:
(a) withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer; or (b) withholding from
proceeds of the sale of shares of Common Stock acquired upon vesting/settlement
of the RSUs either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Participant’s behalf pursuant to this authorization); or
(c) withholding in shares of Common Stock to be issued upon settlement of the
RSUs, provided, however that if the Participant is a Section 16 officer of the
Company under the Exchange Act, then the Company will withhold shares of Common
Stock to be issued upon settlement of the RSUs upon the relevant taxable or tax
withholding event, as applicable, unless the Committee (as constituted in
accordance with Rule 16b-3 under the Exchange Act) establishes a different
method of withholding from alternatives (a) or (b).
The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding rates or other applicable withholding
rates, including maximum applicable rates in the Participant’s jurisdiction, in
which case the Participant may receive a refund of any over-withheld amount in
cash (with no entitlement to the equivalent in Common Stock), or if not
refunded, the Participant may seek a refund from the local tax authorities. In
the event of under-withholding, the Participant may be required to pay any
additional Tax-Related Items directly to the applicable tax authority or to the
Company and/or the Employer. If the obligation for Tax-Related Items is
satisfied by withholding in shares of Common Stock, for tax purposes, the
Participant is deemed to have been issued the full number of shares of Common
Stock subject to the vested RSUs, notwithstanding that a number of the shares of
Common Stock are held back solely for the purpose of paying the Tax-Related
Items.
Finally, the Participant agrees to pay to the Company or the Employer, any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the shares of Common Stock or the proceeds of the
sale
4



--------------------------------------------------------------------------------



of shares of Common Stock if the Participant fails to comply with the
Participant’s obligations in connection with the Tax-Related Items.
9.Construction of Agreement. Any provision of this Agreement (or portion
thereof) which is deemed invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction and subject to this section, be ineffective to
the extent of such invalidity, illegality or unenforceability, without affecting
in any way the remaining provisions thereof in such jurisdiction or rendering
that or any other provisions of this Agreement invalid, illegal, or
unenforceable in any other jurisdiction. If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant shall be modified so that the scope of the covenant is reduced
only to the minimum extent necessary to render the modified covenant valid,
legal and enforceable. No waiver of any provision or violation of this Agreement
by the Company shall be implied by the Company’s forbearance or failure to take
action. No provision of this Agreement shall be given effect to the extent that
such provision would cause any tax to become due under Section 409A of the Code.
10.Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.
11.No Special Employment Rights; No Right to Award. Nothing contained in the
Plan or any Award shall confer upon the Participant any right with respect to
the continuation of his Employment by or service to the Company or the Employer
or interfere in any way with the right of the Company or the Employer at any
time to terminate such Employment or service or to increase or decrease the
compensation of the Participant from the rate in existence at the time of the
grant of the RSUs. The rights or opportunity granted to the Participant on the
making of an Award shall not give the Participant any rights or additional
rights to compensation or damages in consequence of either: (i) the Participant
giving or receiving notice of termination of his or her office or Employment;
(ii) the loss or termination of his or her office or Employment with the Company
or its Subsidiaries or Affiliates for any reason whatsoever; or (iii) whether or
not the termination (and/or giving of notice) is ultimately held to be wrongful
or unfair.
5



--------------------------------------------------------------------------------



12.Data Privacy.
(a)The Participant hereby acknowledges that he or she has been notified of the
processing of the Participant’s personal data by or on behalf of the Company,
the Employer and/or any Subsidiary or Affiliates as described in this Agreement
and any other Award grant materials (the “Personal Data”) and, if employed by a
European and/or UK affiliate of the Company, has received a Privacy Notice
provided by or on behalf of the Employer explaining how his/her Personal Data
has been collected and will be used including for the purposes of the grant of
Awards. Where applicable for other Participants based outside Europe and/or the
UK, the Participant hereby consents to the processing of his/her Personal Data
as described in this Agreement and any other Award grant materials. As regards
the processing of the Participant’s Personal Data in connection with the Plan
and this Agreement, the Participant understands that the Company is the data
controller of the Participant’s Personal Data (as defined under applicable
European/UK data protection laws).
(b)Data Processing and Legal Basis. The Company collects, uses and otherwise
processes Personal Data about the Participant for the purposes of allocating
shares of Common Stock and implementing, administering and managing the Plan.
The Participant understands that this Personal Data may include, without
limitation, the Participant’s name, home address and telephone number, email
address, date of birth, social insurance number, passport number or other
identification number (e.g., resident registration number), salary, nationality,
job title, any shares of stock or directorships held in the Company or its
Subsidiaries or Affiliates, details of all Awards or any other entitlement to
shares of stock or equivalent benefits awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor. The legal basis for the
processing of the Participant’s Personal Data is to comply with the Company’s
contractual obligations to the Participant and also to comply with its legal
obligations as set out in the Privacy Notice. Where applicable for Participants
employed outside Europe/the UK, the Participants hereby consent to the use of
the Personal Data for these purposes.
(c)Stock Plan Administration Service Providers. The Participant understands that
the Company transfers the Participant’s Personal Data, or parts thereof, to
Morgan Stanley Smith Barney (and its affiliated companies), an independent
service provider based in the United States which assists the Company with the
implementation, administration and management of the Plan. In the future, the
Company may select a different service provider and share the Participant’s
Personal Data with such different service provider that serves the Company in a
similar manner. The Participant understands and acknowledges that the Company’s
service provider will open an account for the Participant to receive and trade
shares of Common Stock acquired under the Plan and that the Participant will be
asked to agree on separate terms and data processing
6



--------------------------------------------------------------------------------



practices with the service provider, which is a condition of the Participant’s
ability to participate in the Plan.
(d)International Data Transfers. The Participant understands that the Company
and, as of the date hereof, any third parties assisting in the implementation,
administration and management of the Plan, such as the Company’s service
providers, are based in the United States. If the Participant is located outside
the United States, the Participant understands and acknowledges that the
Participant’s country has enacted data privacy laws that are different from the
laws of the United States. The Participant acknowledges that the Personal Data
may be transferred to recipients in the member states of the European Economic
Area, the UK and other countries that may not be deemed to have “adequate” data
protection laws, such as the United States, which has less stringent data
privacy laws and protections than those in the country of the Participant’s
residence. Further, the Participant acknowledges and understands that the
transfer of the Personal Data to the Company, or to any third parties, is
necessary for the Participant’s participation in the Plan. The Company’s legal
basis for the transfer of the Participant’s Personal Data is to comply with the
Company’s contractual obligations to the Participant.
(e)Data Retention. The Participant understands that the Company will use the
Participant’s Personal Data only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan, or to comply
with legal or regulatory obligations, including under tax and securities laws.
In the latter case, the Participant understands and acknowledges that the
Company’s legal basis for the processing of the Participant’s Personal Data
would be compliance with the relevant laws or regulations or the pursuit by the
Company of respective legitimate interests not outweighed by the Participant’s
interests, rights or freedoms. When the Company no longer needs the
Participant’s Personal Data for any of the above purposes, the Participant
understands the Company will remove it from its systems.
(f)Data Subject Rights. The Participant understands that data subject rights
regarding the processing of Personal Data vary depending on the applicable law
and that, depending on where the Participant is based and subject to the
conditions set out in the applicable law, the Participant may have, without
limitation, the rights to (i) inquire whether and what kind of Personal Data the
Company holds about the Participant and how it is processed, and to access or
request copies of such Personal Data, (ii) request the correction or
supplementation of Personal Data about the Participant that is inaccurate,
incomplete or out-of-date in light of the purposes underlying the processing,
(iii) obtain the erasure of Personal Data no longer necessary for the purposes
underlying the processing, processed based on withdrawn consent, processed for
legitimate interests that, in the context of the Participant’s objection, do not
prove to be compelling, or processed in non-compliance with applicable legal
7



--------------------------------------------------------------------------------



requirements, (iv) request the Company to restrict the processing of the
Participant’s Personal Data in certain situations where the Participant feels
its processing is inappropriate, (v) object, in certain circumstances, to the
processing of Personal Data for legitimate interests, and to (vi) request
portability of the Participant’s Personal Data that the Participant has actively
or passively provided to the Company (which does not include data derived or
inferred from the collected data), where the processing of such Personal Data is
based on consent or the Participant’s employment and is carried out by automated
means. The Participant further acknowledges that the exercise of such rights are
subject to the limitations and exemptions under applicable data protection laws
and that any request to restrict or delete the Personal Data may affect the
Participant’s ability to exercise or realize benefits from the Award, and the
Participant’s ability to participate in the Plan. In case of concerns, the
Participant understands that the Participant may also have the right to lodge a
complaint with the competent local data protection authority. To exercise these
rights, the Participant may contact the Company’s Data Privacy Officer.
13.Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.
14.Clawback Policy. Notwithstanding anything in the Plan to the contrary, the
Company or any of its Subsidiaries or Affiliates will be entitled (i) to recoup
compensation of whatever kind paid to a Participant under the Plan by the
Company or any of its Subsidiaries or Affiliates at any time to the extent
permitted or required by applicable law, Company policy and/or the requirements
of an exchange on which the Company’s shares of Common Stock are listed for
trading, in each case, as in effect from time to time, and (ii) to cancel all or
any portion of the RSUs (whether vested or unvested) and/or require repayment of
any sums (including, in the case of shares of Common Stock, the value of such
shares) or amounts which were received by the Participant in respect of the RSUs
in the event the Company believes in good faith that the Participant has
breached any existing protective covenants, including but not limited to
confidentiality, non-solicitation, non-interference, or non-competition
agreements with the Company or any of its Subsidiaries or Affiliates, and by
accepting the RSUs pursuant to the Plan and this Agreement, Participant
authorizes such clawback and agrees to comply with any Company request or demand
for such recoupment.
15.Policy Against Insider Trading. By accepting this grant of RSUs, the
Participant acknowledges that the Participant is bound by all the terms and
conditions of the
8



--------------------------------------------------------------------------------



Company’s insider trading policy as may be in effect from time to time. The
Participant further acknowledges that the Participant may be subject to insider
trading restrictions and/or market abuse laws based on the exchange on which the
shares of Common Stock are listed and in applicable jurisdictions, including the
United States, the Participant’s country and the designated broker’s country,
which may affect the Participant’s ability to accept, acquire, sell or otherwise
dispose of shares of Common Stock, rights to shares of Common Stock (e.g., RSUs)
or rights linked to the value of shares of Common Stock under the Plan during
such times as the Participant is considered to have “inside information”
regarding the Company (as defined by the laws in the applicable jurisdictions).
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders the Participant placed before the Participant possessed
inside information. Furthermore, the Participant could be prohibited from (i)
disclosing the inside information to any third party, which may include fellow
employees and (ii) “tipping” third parties or causing them otherwise to buy or
sell securities. Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under the Company’s
insider trading policy as may be in effect from time to time. The Participant
acknowledges that it is the Participant’s responsibility to comply with any
applicable restrictions, and the Participant should speak to his or her personal
advisor on this matter.
16.Foreign Asset/Account, Exchange Control and Tax Reporting. The Participant
may be subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of shares
of Common Stock or cash (including dividends and the proceeds arising from the
sale of shares of Common Stock) derived from his or her participation in the
Plan, to and/or from a brokerage/bank account or legal entity located outside
the Participant’s country. The applicable laws of the Participant’s country may
require that he or she report such accounts, assets, the balances therein, the
value thereof and/or the transactions related thereto to the applicable
authorities in such country. The Participant acknowledges that he or she is
responsible for ensuring compliance with any applicable foreign asset/account,
exchange control and tax reporting requirements and should consult his or her
personal legal advisor on this matter.
17.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
18.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware without regard to the
provisions governing conflict of laws.
9



--------------------------------------------------------------------------------



19.Venue. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this Award and this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Texas and agree that such litigation shall be
conducted only in the courts of Tarrant County, Texas, or the federal courts for
the Northern District of Texas, and no other courts where the grant of this
Award is made and/or to be performed.
20.Nature of Grant. In accepting the RSUs, the Participant acknowledges,
understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)the grant of the RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;
(c)all decisions with respect to future RSU or other grants, if any, will be at
the sole discretion of the Company;
(d)the Participant is voluntarily participating in the Plan;
(e)the RSUs and any shares of Common Stock acquired under the Plan, and the
income from and value of the same, are not intended to replace any pension
rights or compensation;
(f)the RSUs and any shares of Common Stock acquired under the Plan, and the
income from and value of same, are not part of normal or expected compensation
for purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, holiday pay, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments;
(g)the future value of the shares of Common Stock underlying the RSUs is
unknown, indeterminable, and cannot be predicted with certainty;
(h)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of the Participant’s
Employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any);
(i)for purposes of the RSUs, the Participant’s Employment or service
relationship will be considered terminated as of the date the Participant is no
longer actively providing services to the Company, the Employer, or any of the
10



--------------------------------------------------------------------------------



Subsidiaries or Affiliates of the Company (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), and unless otherwise
expressly provided in this Agreement or determined by the Company, the
Participant’s right to vest in the RSUs under the Plan, if any, will terminate
as of such date and will not be extended by any notice period (e.g., the
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any); the Committee shall have the
exclusive discretion to determine when the Participant is no longer actively
providing services for purposes of his or her RSU grant (including whether the
Participant may still be considered to be providing services while on a leave of
absence);
(j)unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
(k)unless otherwise agreed with the Company, the RSUs and any shares of Common
Stock acquired under the Plan and the income from and value of same, are not
granted as consideration for, or in connection with, the service the Participant
may provide as a director of a Subsidiary or Affiliate; and
(l)the following provisions apply only if the Participant is providing services
outside the United States:
1.the RSUs and the shares of Common Stock subject to the RSUs, and the income
from and value of same, are not part of normal or expected compensation or
salary for any purpose; and
2.neither the Company, the Employer nor any Subsidiary or Affiliate shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the RSUs or
of any amounts due to the Participant pursuant to the settlement of the RSUs or
the subsequent sale of any shares of Common Stock acquired upon settlement.
21. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying shares of Common Stock. The Participant should consult
with his or her own personal tax, legal and financial advisors regarding his or
her participation in the Plan before taking any action related to the Plan.
11



--------------------------------------------------------------------------------



22. Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any shares of Common Stock
issuable upon vesting/settlement of the RSUs prior to the completion of any
registration or qualification of the shares of Common Stock under any local,
state, federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Participant understands that the
Company is under no obligation to register or qualify the shares of Common Stock
with the SEC or any state or foreign securities commission or to seek approval
or clearance from any governmental authority for the issuance or sale of the
shares of Common Stock. Further, the Participant agrees that the Company shall
have unilateral authority to amend the Plan and the Agreement without the
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to issuance of shares of Common Stock.
23. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
24. Language. The Participant acknowledges that he or she proficient in the
English language, or has consulted with an advisor who is sufficiently
proficient, so as to allow the Participant to understand the terms and
conditions of this Agreement. If the Participant has received this Agreement, or
any other document related to the RSUs and/or the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.
25. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the RSUs
and on any shares of Common Stock acquired upon vesting/settlement of the RSUs,
to the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
12



--------------------------------------------------------------------------------



26. Participant Acknowledgment. By the Participant’s electronic acceptance of
this Agreement, the Participant hereby acknowledges receipt of a copy of the
Plan and agrees that this Award is granted under and governed by the terms and
conditions of the Plan and this Agreement. The Participant further acknowledges
that all decisions, determinations and interpretations of the Committee in
respect of the Plan and this Agreement shall be final and conclusive. The
Participant acknowledges that there may be adverse tax consequences upon
vesting/settlement of the RSUs or disposition of the underlying shares of Common
Stock and that the Participant should consult a tax advisor prior to such
vesting or disposition. Finally, the Participant acknowledges that the
Participant has reviewed the Plan and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to accepting this Agreement
and fully understands all provisions of the Plan and this Agreement.




13

